Ragan C.
James Pearsall brought this action in the district court ■of Platte county against the Columbus Creamery Company. The object of the action was to have established and foreclosed a lien for labor and materials which Pearsall alleged he had furnished the Creamery Company for the erection of an improvement on certain real estate belonging *834to it. Pearsall had a decree and the Creamery Company has appealed. A large part of the claim of Pearsall was-for extras. The defenses of the Creamery Company were that Pearsall had not completed the building within the time agreed under his contract, by which the Creamery Company had been delayed in the manufacture of butter and thereby damaged; that the building was not constructed of proper material and in the proper manner; and that it was not liable to Pearsall for the extras claimed. The evidence on all the litigated issues was conflicting. The appeal presents no question of law. The evidence sustains the finding and decree of the district court, and it must, therefore, be and is accordingly
Affirmed.